BARNARD, P. J.,
(dissenting.) The plaintiff sought to recover for the value of a heater put in the defendant’s house by the plaintiff. The defendant denied that the heater was put in at her request. The plaintiff testified to an actual request by the defendant to put in the heater in question, and the defendant positively denied the same. It appeared on the trial that one Triebe had the contract for building .the defendant’s house, and Triebe testified that he ordered the heater. The defendant offered the contract in evidence, and it was rejected. This was erroneous. The sole question was one of fact, and it was important, in determining the credibility of the conflicting evidence, that it should be known whether Triebe was bound by his contract to furnish the heater himself, as part of his contract with the defendant.
Judgment reversed, with costs.